 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                                        DISTRICT OF NEVADA
 8
 9   LEE HUSTEAD,                          )                3:19-cv-00007-RCJ-WGC
                                           )
10                Plaintiff,               )                ORDER
                                           )
11           vs.                           )
                                           )
12   GENERAL ELECTRIC,                     )
                                           )
13                Defendant.               )
     ______________________________________)
14
            This matter is before the court on Plaintiff’s Request to File Electronically (ECF No. 8).
15
            Plaintiff requests permission to file, receive, and serve documents electronically in this case.
16
     Plaintiff provided certification that she is familiar with the CM/ECF tutorial and Electronic Filing
17
     Procedures, Best Practices, and with Part IC - Electronic Case Filing of the Local Rules of Practice of
18
     the United States District Court (ECF No. 13). The court finds that Plaintiff has demonstrated a basic
19
     understanding and familiarity with the CM/ECF filing system. Accordingly,
20
            IT IS HEREBY ORDERED that Plaintiff shall contact the CM/ECF Help Desk at (702) 464-
21
     5555 to set up a CM/ECF account.
22
            DATED: February 27, 2019.
23
24
                                                          _____________________________________
25                                                        WILLIAM G. COBB
                                                          UNITED STATES MAGISTRATE JUDGE
26
27
28
